

 
 
 
 
RELOCATION AGREEMENT
 
This Relocation Agreement, dated as of December 9, 2010 (the “Agreement”), is by
and between Ransom J. Parker, an individual currently residing at 12000 Market
Street, #151, Reston, VA 20190 (“Executive”), and Hooper Holmes, Inc., a New
York corporation having its principal place of business at 170 Mt. Airy Road,
Basking Ridge, New Jersey 07920 (“Company”).
 
RECITALS
A.    Executive has been hired by the Company as its President and Chief
Executive Officer of Hooper Holmes, the principal office of which is located at
170 Mt. Airy Road, Basking Ridge, New Jersey 07920.
 
B.    In connection with Executive's employment, the Company and Executive
mutually agreed that Executive should relocate to New Jersey, in an area
reasonably proximate to the Company's principal office. To facilitate the
implementation of that mutual agreement, Company hereby offers to Executive as
part of Executive's compensation package, and Executive hereby accepts,
relocation assistance in accordance with the terms of this Agreement.
 
TERMS OF AGREEMENT
1.    Executive agrees to use all reasonable efforts to relocate his primary
place of residence to New Jersey no later than January 31, 2011, at a location
within a reasonable daily commuting distance of the Company's principal office
in Basking Ridge.
 
2.    Upon Executive's relocation to New Jersey as described above, Company will
provide the following relocation assistance to Executive:
 
a) A one-time, lump sum gross payment of $50,000, payable to Executive within 15
business days after the Executive has secured and is occupying a residence in
New Jersey within a reasonable daily commuting distance from the Company's
principal office. This gross payment is subject to all applicable federal and
state withholding, employment taxes and wage garnishments.
 
b) Reimbursement to Executive of actual, reasonably documented moving expenses
associated with the moving of personal household goods and belongings from
Reston, VA to New Jersey, not to exceed a maximum of $15,000.
 
c) Until such time as Executive finds a permanent residence in New Jersey, the
Company will reimburse Executive for temporary living expenses incurred by
Executive, in accordance with the terms of the Company's Travel & Expenses
Policy. Executive's right to receive such reimbursement from Company will
terminate the earlier of (A) the date on which Executive occupies a New Jersey
residence; or (B) January 31, 2011.



--------------------------------------------------------------------------------



 
d) Executive will not be eligible to receive any other relocation assistance
compensation from the Company, except as expressly set forth in this Agreement.
 
Term of this Agreement
If Executive has not relocated to a primary residence in New Jersey in
compliance with this Agreement on or before January 31, 2011, Executive will no
longer be eligible for any relocation payments from the Company as described in
Section 2, above, and this Agreement will automatically terminate and be of no
effect after January 31, 2011.
 
Hooper Holmes, Inc.
 
 
By: /s/ Richard D'Alesandro________
Richard D'Alesandro
Senior Vice President,
Administrative Services Group
 
Executive
 
 
 
___/s/ Ransom J. Parker______________
Ransom J. Parker                            
 
 

